DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. The applicant has amended the claims to now recite that the controller of the water heater determines whether a pilot flame at a pilot burner in lit based on data received from a flame sensor and argues that the cited prior art of Davari fails to teach, disclose or suggest a flame sensor.  The examiner respectfully disagrees with this assessment and directs the applicants attention to paragraph [0014] of Davari in which a thermostat is configured to turn on/off the gas burner based on a pilot flame.  A thermostat is a contact type temperature sensor and is thus being interpreted as a flame sensor for the purpose of addressing the limitation of the applicants invention.  The thermostat receives the necessary information about the pilot flame and controls the function of the gas burner via the gas valve (108).
Applicant has further amended the claims to now recite that in response to determining that the pilot flame is unlit after being lit, outputting a control signal to control the pilot gas valve to stop the gas flow to the burner.  While this limitation is certainly within the capability of the controller of Davari including recognizing any failure or issue with the pilot light or igniter (SEE [0016] & [0035]), the examiner has introduced .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davari et al (2015/0276265) in view of Cook et al (9,657,947).  Davari et al discloses an intelligent water heater controller capable of carrying out the method of controlling water heater pilot flame ignition including determining, by a controller (110) of a water heater (100) based on data received from a flame sensor .  
In re claim 5, Davari et al as modified by the teaching of Cook et al would meet the applicants claimed limitation, since Davari et al discloses receiving notifications via a smart phone, tablet or computer (SEE [0015]), the notifications are inherently visual or audio. In re claim 6, Davari et al as modified by the teaching of Cook et al would meet the applicants claimed limitation since Davari et al discloses receiving notifications via smart phone, tablet or computer, receiving the messages wirelessly or via a wired connection is also inherent (SEE [0015]). In re claim 7, Davari et al as modified by the teaching of Cook et al would meet the applicants claimed limitation since Cook et al provides the teaching of in response to determining that the pilot flame is unlit after being lit and Davari et al discloses providing a notification for delivery to the user device indicating whether the pilot flame is out (which is embodied in [0021]-[0027]). In re claim 8, Davari et al as modified by the teaching of Cook et al would meet the applicants claimed limitation since Davari et al discloses that the indication of the user input is received wirelessly by a user input interface of the water heater (SEE [0005], [0010] and [0011] for example). In re claim 9, Davari et al as modified by the teaching of Cook et al would meet the applicants claimed limitation since Davari et al discloses an indication of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             March 19, 2022